DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on July 26, 2022 has been fully considered.  The rejection is made final.  Claim 1 has been canceled and claim 21 has been added, therefore claims 2-21 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Examiner invites Applicant to contact him if there is any question or concern about this office action or a telephone conversation may expedite the prosecution of this application.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.

In response to applicant’s argument on pages 8-9 that there is no teaching, suggestion, or motivation to combine the references Man and Chueh, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chueh, Abstract discloses performing wake-up event management …classifying a plurality of wake-up events of the electronic device according to at least one predetermined rule, wherein a specific wake-up event of the plurality of wake-up events is classified to be a triggering event, … arranging the grouping events as a group corresponding to the triggering event by setting wake-up time of each of the grouping events to be equivalent to that of the triggering event, …; and when the wake-up time of the triggering event is reached (i.e., trigger event occurs upon a predetermined amount of time elapsing), performing operations corresponding to the triggering event and the grouping events.  Whereas, Man, Abstract and [0003] discloses identifying a relationship between a first entity and a second entity in the content management system. The first entity in the content management system detects an occurrence of a triggering event (i.e., triggering an event). After the triggering event occurs, one or more actions specified by the one or more management rules are then performed on the second entity in the content management system, responsive to the detected occurrence of the triggering event (i.e., in response to detecting occurrence of the trigger event, loading a rule that is associated with the detected trigger event, wherein the rule includes a condition and an action).  Both Man and Chueh are in the same field endeavor teaching the similar embodiments of wakeup event management.  Both of them teaches triggering events.  Therefore modifying Man with Chueh, was proper and the combination teaches the argued limitation of claim 8.

In response to Applicant's argument on pages 9-10 that "a. The Proposed Modification Of Man In View Of Chueh Changes The Principle Of Man's Operation", is acknowledged but not deemed to be persuasive.
Man [0035] and Fig. 5 requires that steps 515 and 520 to fail (i.e., “NO”) to continue monitoring the first entity.  But if steps 515 and 520 do not fail (i.e., “YES”) then the process ends with step “END” by performing an action specified by the rule (i.e., step 525).  Chueh, Abstract, [0010],  [0020-0021] and [0027] discloses that when the wake-up time of the trigger event happens (i.e., Man’s Fig 5, steps 515 and 520 is “YES”), perform operation based on rule.  Man and Chueh have same field of endeavor.  Chueh’s operation obviously blend with Man’s operation and would perform the operation described in Man’s embodiment of Fig. 5 and paragraphs [0032-0034] without breaking the principle of operation of Man.  Furthermore, Examiner interpret claim 8 limitation “detecting occurrence of a periodic trigger event, wherein the trigger event occurs upon a predetermined amount of time elapsing”, as asking for a periodic event i.e., an event happen within a particular time elapsed.  It does not require continuous monitoring of data or record or entity.  Therefore combination of Man in view of Chueh is proper and do not changes the principle of Man's operation.

In response to Applicant's argument on pages 10-11 that "b. Because Man Teaches Maintained Alertness In Order To Detect Occurrence Of A Trigger Event On Metadata, Man Teaches Away From Chueh's Practice Of Devices That Enter Sleep And Wake-Up Cycles ", is acknowledged but not deemed to be persuasive.  
Taking more computer resources and extra steps do not teach away as long as the combination is operable.  Applicant could not prove that the combination of references is inoperable.  Furthermore, it is not teaching away when the combination of references teaches alternate way.  In the matter of In re: Blaise Laurent Mouttet, the court stated that the mere disclosure of alternative designs in a prior art reference does not teach away from a non-preferred alternative.  Therefore, the suggested combination is not improper or teaches away as argued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US Patent Publication No. 2012/0233250 A1, ‘Man’, hereafter, previously provided) in view of Chueh et al. (US Patent Publication No. 2014/0195839 A1, ‘Chueh’, hereafter) and further in view of Bucher et al. (US Patent Publication No. 2005/0060281 A1, ‘Bucher’, hereafter, previously provided).

Regarding claim 5, Man as modified teaches, wherein loading the rule includes loading a bundle of sub-rules that are pre-associated with the detected trigger event, wherein the subset(s) of metadata defined by actions of the bundle of sub- rules are collected in accordance with more than one action of the sub-rules of the bundle of sub-rules (monitoring the first entity in the content management system to detect an occurrence of the triggering event associated with at least one rule in the set of rules, Man [0003], [0012-0016], [0023-0024]). 
Regarding claim 6, Man as modified teaches, wherein the defined subset of metadata includes at least one type of data selected from the group consisting of: intermediate data, environment data, and telemetry (Man [0023-0024]). 
Regarding claim 8, Man teaches a computer-implemented method, comprising: 
monitoring for occurrence of trigger events corresponding to creation of metadata in a computing environment (monitoring the first entity in the content management system to detect an occurrence of the triggering event associated with at least one rule in the set of rules, Man [0003].  monitor each of the two or more entities, and upon detecting an occurrence of a triggering event for at least one of the rules with respect to a first one of the entities, [0012-0016], [0020]); 
in response to detecting occurrence of the trigger event, loading a rule that is associated with the detected trigger event, wherein the rule includes a condition and an action, wherein the action defines a subset of metadata associated with processing a job in the computing environment (upon detecting the triggering event associated with at least one rule has occurred with respect to the first entity, performing the corresponding one or more actions specified in the rule against the second entity managed by the content management system, Man [0003], [0012], [0014], [0016], [0034].  the rule includes a condition (i.e., a triggering event) and an action to be taken responsive to an occurrence of the condition, Man [0021].  The diagram 300 includes metadata 1 330 associated with the first document 310, and metadata 2 340 associated with the second document 320. Generally speaking, metadata 330 and 340 may be any data describing documents 310 and 320, respectively. For instance, field 1 335.sub.1 of metadata 330 could be a timestamp indicating the last time document 310 was modified by a user of the content management system. As a second example, field 2 335.sub.2 of metadata 330 could identify users who have access to modify the document 310, Man [0023-0024], [0033-0034]), wherein the subset of metadata includes bytes of data written during the processing of the job to a file specified by the rule (a relationship management component 115 may monitor entities within the content management system to detect occurrences of triggering events associated with one or more rules. … an administrator of the content management system could establish a rule which specifies that any time document 1 310 is modified, an entry reflecting the modification and a timestamp of the modification should be appended to document 2 320 in the content management system (i.e., bytes of data written during the processing of the job to a file specified by the rule) … the relationship management component 115 could monitor the timestamp data in field 1 335.sub.1 of metadata 330 to determine when the document 310 is modified, Man [0024]);
Man does not teach
 detecting occurrence of a periodic trigger event, wherein the trigger event occurs upon a predetermined amount of time elapsing;
However, Chueh teaches
detecting occurrence of a periodic trigger event, wherein the trigger event occurs upon a predetermined amount of time elapsing (triggering rule, wake-up time, adjusting wake-up time, wake-up time reached for triggering event, Chueh, Abstract, [0010], [0020-0021], [0027]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man and Chueh before him/her, to modify Man with the teaching of Chueh’s method for performing wake-up event management.  One would have been motivated to do so for the benefit of providing optimized timing control of wake-up events of an electronic device (Chueh, Abstract, [0005-0008]).
Man and Chueh do not teach
in response to the condition of the rule being met, collecting the defined subset of metadata in accordance with the action; and storing the collected subset of metadata.
However, Bucher teaches
in response to the condition of the rule being met, collecting the defined subset of metadata in accordance with the action; and storing the collected subset of metadata (comprehensive file system metadata may be created and preserved concerning each file stored in database. As disclosed elsewhere herein, such file system metadata may be used for various purposes including, but not limited to, the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh and Bucher before him/her, to further modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).
Regarding claim 21, Man and Chueh do not teach, wherein the condition of the rule specifies whether the subset of metadata is collected.  
However, Bucher teaches wherein the condition of the rule specifies whether the subset of metadata is collected (the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh and Bucher before him/her, to further modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).

Claims 2, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US Patent Publication No. 2012/0233250 A1, ‘Man’, hereafter, previously provided) in view of Chueh et al. (US Patent Publication No. 2014/0195839 A1, ‘Chueh’, hereafter) in view of Bucher et al. (US Patent Publication No. 2005/0060281 A1, ‘Bucher’, hereafter, previously provided)and further in view of Indeck et al. (US Patent Publication No. 2016/0328470 A1, ‘Indeck’, hereafter, previously provided).

Regarding claim 2, Man, Chueh and Bucher do not teach, wherein collecting the defined subset of metadata in accordance with the action includes performing an action selected from the group consisting of: indexing structured data, indexing unstructured data, indexing log data, indexing data from a database and loading telemetry.  
However, Indeck teaches wherein collecting the defined subset of metadata in accordance with the action includes performing an action selected from the group consisting of: indexing structured data, indexing unstructured data, indexing log data, indexing data from a database and loading telemetry (Indeck [0050]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 3, Man, Chueh and Bucher do not teach, wherein the action is stateful.  
However, Indeck teaches wherein the action is stateful (Indeck [0192]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 4, Man, Chueh and Bucher do not teach, wherein at least one state of the stateful action is selected from the group of states consisting of: a byte offset of a log file that is parsed during the processing of the job, a byte offset on a metadata file, wherein the action is evaluated from the byte offset on.  
However, Indeck teaches wherein at least one state of the stateful action is selected from the group of states consisting of: a byte offset of a log file that is parsed during the processing of the job, a byte offset on a metadata file, wherein the action is evaluated from the byte offset on (byte offset, Indeck [0192]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 9, Man, Chueh and Bucher do not teach, comprising indexing the collected subset of metadata.  
However, Indeck teaches comprising indexing the collected subset of metadata (Indeck [0044]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Chueh, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.

After a thorough search and examination of the present application and in light of prior art made of record, claims 10-20 would be allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowing claims 10-20: 
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  The most relevant prior art has been cited, and the examiner' s reasons for allowance are contained within applicant's arguments dated March 7, 2022.
In this case, the substance of applicant’s remarks filed on March 7, 2022  with respect to the amended claim limitations point out and make clear the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 1302.14).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168